DISMISS; Opinion issued May 8, 2013




                                         S In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                      No. 05-13-00507-CR

                           TERRY CLARK SHELTON, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F09-20518-U

                               MEMORANDUM OPINION
                       Before Justices Moseley, Bridges, and Lang-Miers
                                   Opinion by Justice Bridges
       Terry Clark Shelton was convicted of aggravated robbery. Punishment, enhanced by two

prior felony convictions, was assessed at fifty years’ imprisonment, and was imposed in open

court on November 5, 2010. On February 20, 2013, appellant filed a motion in the trial court

seeking a free copy of the record for his case. It does not appear the trial court ruled on

appellant’s motion, but appellant filed a notice of appeal on March 29, 2012.

       Absent a judgment of conviction or appealable order, the Court has no jurisdiction over

an appeal. See Nikrasch v. State, 698 S.W.2d 443, 450 (Tex. App.––Dallas ). Moreover, an

order denying appellant a copy of the record is not an appealable order. See Wright v. State, 969
S.W.2d 588, 589–90 (Tex. App.––Dallas 1998, no pet.).
       We dismiss the appeal for want of jurisdiction.



                                                    /David L. Bridges/
                                                    DAVID L. BRIDGES
                                                    JUSTICE



Do Not Publish
TEX. R. APP. P. 47
130507F.U05




                                              –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

TERRY CLARK SHELTON, Appellant                     On Appeal from the 291st Judicial District
                                                   Court, Dallas County, Texas
No. 05-13-00507-CR        V.                       Trial Court Cause No. F09-20518-U.
                                                   Opinion delivered by Justice Bridges,
THE STATE OF TEXAS, Appellee                       Justices Moseley and Lang-Miers
                                                   participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered May 8, 2013.




                                                   /David L. Bridges/
                                                   DAVID L. BRIDGES
                                                   JUSTICE




                                             –3–